Exhibit 10.4

 

Amendment to Executive Officer Incentive Plan

 

WHEREAS, Staples, Inc. (“Staples”) heretofore adopted the Staples, Inc.
Executive Officer Incentive Plan (the “Incentive Plan”); and

 

WHEREAS, Staples reserved the right to amend the Incentive Plan; and

 

WHEREAS, Staples desires to amend the Incentive Plan to reflect Staples’
recoupment policy.

 

NOW, THEREFORE, the Incentive Plan is hereby amended, effective January 1, 2010,
as follows:

 

A new Section VII. shall be added to the Incentive Plan:

 

VII.         Forfeiture and Recovery for Misconduct

 

A.            Right of Recovery

 

Notwithstanding any other provision of this Incentive Plan to the contrary, if
the Board of Directors of Staples (or its authorized designee, the “Board”)
determines during the Recovery Period (as defined below) that a Plan Participant
has engaged in Misconduct (as defined below), the Board, subject to the
limitations set forth in this Section VII., may in its sole discretion
(1) terminate such Plan Participant’s participation in the Incentive Plan, or
with respect to any award under the Incentive Plan, and treat any outstanding
award as forfeited, (2) require forfeiture, in whole or in part, of payment of
any award that has been previously approved for payment under this Incentive
Plan which remains in whole or in part unpaid, and/or (3) demand that the Plan
Participant pay to Staples in cash the amount described in Section VII.B.;
provided, however, that in the event the Board determines during the Recovery
Period that the Plan Participant engaged in Misconduct as described in clause
(D) of the definition of Misconduct) (“Restatement Misconduct”), the Board shall
in all circumstances, in addition to any other recovery action taken, require
forfeiture and demand repayment pursuant hereto.

 

“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Plan Participant is employed by Staples and the
period ending 18 months after the Plan Participant’s last day of employment;
(2) if the Misconduct relates

 

--------------------------------------------------------------------------------


 

to the breach of any agreement between the Plan Participant and Staples, the
term of the agreement and the period ending six months following the expiration
of the agreement, and (3) in all other cases, the period during which the Plan
Participant is employed by Staples and the period ending six months after the
Plan Participant’s last day of employment.  If during the Recovery Period the
Board gives written notice to the Plan Participant of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above.  Staples’ rights
pursuant to this Section VII. shall terminate on the effective date of a Change
in Control (as defined in the Staples, Inc. 2010 Long-Term Cash Incentive Plan)
and no Recovery Period shall extend beyond that date except with respect to any
Plan Participant for which the Board prior to such Change in Control gave
written notice to such Plan Participant of potential Misconduct.

 

For purposes of administratively enforcing its rights under this Section VII.,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Plan Participant’s participation in the Incentive
Plan, or with respect to any award under the Incentive Plan, or (2) temporarily
withhold, in whole or in part, payment of any award that has been previously
approved by the Board for payment under this Incentive Plan which remains in
whole or in part unpaid.

 

B.            Amount of Recovery

 

With respect to Misconduct described in clause (A) of the definition of
Misconduct (breach of agreement) and clause (B) of such definition (violation of
Code of Ethics), and in addition to its right to effect a termination of
participation and a forfeiture of outstanding awards under this Incentive Plan,
the Board may recover from the Plan Participant the amount of any payments made
to the Plan Participant under this Incentive Plan during the last 12 months of
employment with Staples.

 

With respect to Misconduct described in clause (C) of the definition of
Misconduct (intentional deceitful acts), and in addition to its right to effect
a termination of participation and a forfeiture of outstanding awards under this
Incentive Plan, the Board may recover from the Plan Participant the greater of
(1) the amount paid to the Plan Participant with respect to any award made under
this Incentive Plan with a fiscal year that includes any period during which the
Misconduct occurred, or with a fiscal year which was directly impacted by the
Misconduct, or (2) the amount determined by the Board in its sole discretion to
represent the financial

 

--------------------------------------------------------------------------------


 

impact of the Misconduct upon Staples; provided, however, that such recovery
amount shall be reduced by the value of any forfeited outstanding awards under
this Incentive Plan (value to be determined by the Target Award for such awards)
and any amounts recovered from the Plan Participant under Staples’ cash bonus
plans and other short term or long term incentive plans as a result of such
Misconduct.

 

With respect to Restatement Misconduct, and in addition to its right to effect a
termination of participation and a forfeiture of outstanding awards under this
Incentive Plan, the Board shall seek to recover the entire amount paid to the
Plan Participant with respect to any award made under this Incentive Plan in the
twenty-four (24) month period following the first public issuance of the
financial statements that are the subject of an accounting restatement relating
to the Misconduct.

 

The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof.  Staples’ right of forfeiture and recovery of awards shall not limit
any other right or remedy available to Staples for a Plan Participant’s
Misconduct, whether in law or equity, including but not limited to injunctive
relief, terminating the Plan Participant’s employment with Staples, or taking
other legal action against the Plan Participant.

 

The amount that may be recovered under this Section VII. shall be determined on
a gross basis without reduction for taxes paid or payable by a Plan Participant.

 

C.            Definition of Misconduct

 

“Misconduct,” as determined by Staples (which determination shall be
conclusive), shall mean:

 

(A)          Breach by the Plan Participant of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Plan Participant and
Staples, including, without limitation, the Proprietary and Confidential
Information Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

 

(B)           Violation by the Plan Participant of the Code of Ethics; or

 

--------------------------------------------------------------------------------


 

(C)           The Plan Participant’s engagement in intentional deceitful
act(s) that results in (i) an improper personal benefit, or (ii) injury to
Staples; or

 

(D)          The Plan Participant’s engagement in fraud or willful misconduct
(not acting in good faith or with reasonable belief that conduct was in the best
interests of Staples) that significantly contributes to Staples preparing a
material financial restatement, other than a restatement of financial statements
that became materially inaccurate because of revisions to generally accepted
accounting principles.

 

For purposes of this Section VII. regarding forfeiture and recovery for
Misconduct, any reference therein to Staples (other than with respect to
defining the Board of Directors) shall also include any entity that Staples
directly or indirectly controls.

 

Except as hereinabove amended, the provisions of the Incentive Plan shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 18th day of May, 2010.

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

/s/ Shira D. Goodman

 

--------------------------------------------------------------------------------